Claims 16, 28 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limita-tions of the base claim and any intervening claims.
	Note that the particular combination of components in which B is H is neither taught nor suggested by the prior art.  The basis of the prior art rejection relies on the breadth of the B radical in component B such that this narrow limitation is both novel and unobvious.  In this manner claims 16 and 28 are allowable.
	For claim 31 note that there is nothing that teaches or suggests the totality of the requirements in claim 24 in combination with the presence of amide or ester groups in the copolymer (B) as claimed.  
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 to 15, 17, 20 to 27, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al.
	The teachings in Sherman et al. and how they apply to the instant claims were noted in the previous office action.  As such the Examiner will not repeat this in detail.  In an effort to overcome this rejection applicants have amended claim 11 to limit the “n” 
	For the “n” value please note that the corresponding value in Sherman et al. is “p” and this is defined on the bottom of column 7 as being from 15 to 2,000, preferably about 30 to 1500.  This embraces the entire claimed range such that one having ordin-ary skill in the art would have found the selection of a p value between 100 and 300 to have been obvious.
	For the “a” value please note that this corresponds to “n” is Sherman which is defined on the bottom of column 7 as being greater than 1.  As such the skilled artisan would have been motivated to select an “n” value between 3 to 250 from the teachings in Sherman et al. such that this limitation is also rendered obvious.
	For newly amended claims 13 and 14, the Examiner notes that she tried to find information on the polyurethane specifically taught by Sherman et al. in column 5, line 55, namely Morthane Urethene (sic) PE44-203 but was unable to.  However there are numerous polyurethanes commercially available under the Morthane name and many of these have an elongation at break of greater than 300% and many are polyether and/or polyester polyurethanes.  This information is easily available through a google search or a search of US patents.  One having ordinary skill in the art, having the knowledge that a specific Morthane urethane is disclosed by Sherman et al. but also recognizing that the polyurethane in Sherman et al. is not limited to that and can, in fact, be any known elastomeric thermoplastic polyurethane, would have found the use of other Morthane polyurethanes obvious, with expectation of obtaining comparable, useful and predict-
	For amended claim 24, in addition to that noted supra regarding “n” and “a”, the claim has been amended to reflect a 90:10 to 50:50 ratio of A:B.  Adjusting the amount of each component in an effort to adjust and/or optimize the properties associated with each would have been well within the skill of the ordinary artisan.  Note that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
	For claim 30 note that supra regarding commercially available polyurethanes that are known in the art and would have been an obvious selection for the polyurethane of Sherman et al.  Ones having an elongation at break of 500% or more are commercially available.  
	
Applicants’ remarks have been considered but are not deemed persuasive of unobviousness.  The Examiner notes that applicants have not argued the unobvious-ness of any specific claim.  They note that the working examples contain “some 700 dimethylsiloxane repeating units”.  From this they conclude that the amended claims are neither taught nor suggested.  This does not address the fact that Sherman et al. teach a much wider range of “n” than the 700 some shown in the working example.  While the amendment has overcome the anticipation rejection applicants have provided no evidence or arguments that would lend unobviousness to the claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.




Mgm
5/22/21


/MARGARET G MOORE/Primary Examiner, Art Unit 1765